Citation Nr: 0720327	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-36 444	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of an 
Achilles tendon injury of the left foot, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Philadelphia, Pennsylvania, Regional 
Office and Insurance Center, on behalf of the Cleveland, 
Ohio, Regional Office (RO).


FINDING OF FACT

On June 19, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


